ORDER
PER CURIAM.
On consideration of the affidavit of Robert W. Eldridge, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia, which affidavit has been filed with the Clerk of this Court, and the report and recommendation of the Board on Professional Responsibility with respect thereto, and it appearing that respondent filed with the Court on December 9, 2004, an affidavit pursuant to D.C. Bar Rule XI, § 14(g), it is this 30th day of December, 2004
ORDERED that Robert W. Eldridge, is hereby disbarred by consent effective forthwith. The effective date of respondent’s disbarment should run, for reinstatement purposes, nunc pro tunc to December 9, 2004, the date respondent filed his affidavit pursuant to D.C. Bar Rule XI, § 14(g). It is
FURTHER ORDERED that the reciprocal matter be dismissed as moot without prejudice to Bar Counsel reinstating a reciprocal discipline proceeding if respondent seeks reinstatement to the District of Columbia Bar while his Maryland disbarment is still in effect.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, § 14(g), with which respondent appears to have complied, and § 16, which set forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.